This case presents substantially the same question as decided this day, by this court, in the case of Hoover et al. v. Board of County Commissioners of Garvin County (No. 22317),157 Okla. 225, 13 P.2d 207; the essential difference being that the plaintiffs reside outside of the drainage district, owning property between the mouth of the drainage ditch and the Washita river.
Plaintiffs allege in their petition that the digging, straightening, and deepening of the channel of Wild Horse creek through drainage district No. 2, and emptying the waters back into said creek, which creek thereafter flows through the lands of plaintiffs, will result to their detriment and damage on account of the acceleration of the flow of said waters and the overflowing of same over and across their lands. Plaintiffs pray that the board of county commissioners of Garvin county, acting as drainage commissioners, be enjoined and restrained from letting a contract for the construction of said ditch, or proceeding in any way with said ditch, or changing of the water course, and for all other proper and equitable relief. The court sustained a demurrer of defendant to plaintiffs' petition, and the sole and only question for determination is whether or not the court committed error in sustaining said demurrer. We consider it unnecessary to discuss the contentions raised by plaintiffs. The case of Carson v. Oklahoma Dredging Co., 152 Okla. 147, 4 P.2d 71, is decisive and controlling on the questions herein involved. The judgment of the trial court is affirmed.
RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. LESTER, C. J., and CLARK, V. C. J., absent.